DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: the Specification filed on 09/01/2021, page 1, paragraph [0001], there is missing a new U.S. Patent No. 11,137,872.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to “a processor: and a memory that stores  executable instructions that, when executed by the processing system, …”.   The claims do not include additional elements that are sufficient to amount to significantly more than the judiciary exception because the generally cited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.
Please also note that much of the language following certain terms, such as “for remedying”, “for preventing”, “for implementing”, “to determine”, or “to perform”, would be interpreted as intended use.  Additionally, the term “computer-readable medium” is normally preferred to be listed as a “non-transitory computer-readable medium”, so that it would clearly be identified as a tangible device or tangible computer or tangible processor.   Examiner suggests to add the phrase --- non-transitory --- before the phrase “processor”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,137,872 and 10,678,400 and 9,671,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 11,137,872 and 10,678,400 and US 9,671,928 fully encompass, and therefore anticipate the independent claims of the patents US 11,137,872 and 10,678,400 and US 9,671,928 accordingly. 
The claims are similarly to one and another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anschutz et al discloses the mobile electronic device, comprising: a controller operable to detect a plurality of mobile electronic devices including a second mobile electronic device within a predetermined distance of the mobile electronic device and to determine respective directions of the plurality of mobile electronic devices relative to the mobile electronic device; and a wireless transceiver coupled to the controller, wherein the controller is operable to selectively establish an ad hoc wireless connection with the second mobile electronic device rather than with at least one other of the plurality of mobile electronic devices via the wireless transceiver responsive to determining the direction of the second mobile electronic device relative to the mobile electronic device, wherein the transceiver is operable to receive data from the second mobile electronic device over the ad hoc wireless connection based on the direction of the second mobile electronic device relative to the mobile electronic device.	[US 8,280,308]
Buchanan et al discloses the graphical user interface (hereafter, "GUI") having two or more display regions, wherein each display region is separately reserved to visually present pi-cons or other information related to electronic documents having a particularly shared theme, nature or quality, e.g., animation, music, video, photograph, and sub categories of these or other groupings of electronic documents. In one exemplary alternate preferred embodiment of the GUI, a first GUI region is reserved to present pi-cons and/or other information related to documents having video and audio content, a second GUI region is reserved to present pi-cons and/or other information related to documents.	[US 2007/0279529]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/26/2022